Citation Nr: 1234768	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disability, including as secondary to service-connected bilateral hip disabilities.  

2.  Entitlement to a bilateral hip rating in excess of 10 percent earlier than January 2009, for a rating in excess of 20 percent rating for a right hip disability, and for a rating in excess of 10 percent rating for a left hip disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from September 1998 to November 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision. 

The Veteran testified at a hearing before the Board in October 2010.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In July 2012, the Board sent the Veteran a letter informing her of this and asking her if she wished to attend another hearing before a Veterans Law Judge who would render a determination in her case.  She was further informed that if no response was received that it would be assumed that she did not want another hearing and that a decision on her claim would be made.  No response was received from the Veteran. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has a "right leg" disability, aside from her right hip and right knee disabilities. 

2.  Prior to January 2009, the evidence of record showed bilateral hip pain without incapacitation, no x-ray evidence of hip arthritis, no evidence of limitation of motion in the left hip, and insufficient evidence to warrant separate compensable ratings for left and right hip disabilities.

3.  The weight of the evidence shows that the Veteran currently has moderate, but not marked, right hip impairment.

4.  The weight of the evidence shows that the Veteran currently has slight, but not moderate, left hip impairment.

5.  No ankylosis or flail joint has been shown in either hip.

6.  The Veteran has consistently demonstrated bilateral hip flexion well in excess of 45 degrees; bilateral hip abduction well in excess of 10 degrees; bilateral hip rotation in excess of 15 degrees; and full bilateral hip extension.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right leg disability, including as secondary to service-connected bilateral hip disabilities, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
 
2.  Criteria for bilateral hip rating in excess of 10 percent earlier than January 2009, for a rating in excess of 20 percent rating for a right hip disability, and for a rating in excess of 10 percent rating for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5250-5255 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.  
 
The Veteran believes that she has a current right leg disability that is secondary to her service-connected right and left hip disabilities.  In August 2004, the Veteran stated that her right leg was getting worse with time.  In her notice of disagreement, she wrote that she was experiencing pain that traveled from her lower back into her right leg.  She asserted that the right hip pain caused her to walk with a limp.  At her hearing before the Board in October 2010, the Veteran testified that with regard to her right leg, she was referring to her sciatic nerve.

Note 1 to the General Formula for Evaluating Disabilities of the Spine provides that any associated objective neurologic abnormalities, including, but not limited
to, bowel or bladder impairment, are to be evaluated separately under
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  To this end, the Veteran was service connected for a back disability in a June 2012 rating decision, which 
she has not appealed.  However, no associated neurologic disability was found to be related to her back disability at that time.

The Board acknowledges the Veteran's belief that she has impairment of her sciatic nerve; and, as a lay person, she is considered to be competent to report what comes to her through her senses and can thus describe symptoms such as radiating pain (as she did at her Board hearing).  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a neurologic disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her opinion on its own is insufficient to actually diagnose a right leg disability or a sciatic nerve disability.
 
It is also noted that in April 2009, a private doctor, P.H., found the Veteran to be neurologically intact to motor, sensory, and deep tendon testing in both lower extremities.

The Board remanded the Veteran's claim to obtain a VA examination for the specific purpose of determining whether the Veteran actually has a right leg disability.  At the examination in March 2011, the Veteran reported experiencing pain in the right buttock, right anterior superior iliac spine, radiating down the right leg to the right knee and sometimes into her right foot.  The examiner noted that the Veteran identified right knee pain, which appeared to be separate from her hip.  The only "right leg" disability that the examiner could detect was degenerative joint disease of the right knee.  The examiner found no reason to relate a right leg condition to the Veteran's bilateral hip disabilities.

While the Veteran has complained of right leg pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.   

Here, a VA examiner was specifically tasked with identifying whether the Veteran had an actual discernible right leg disability.  The examiner did diagnose a right knee disability, but the examiner then stated that this was the only right leg disability.  However, service connection has already been specifically denied for the Veteran's right knee disability and is not before the Board at this time.  In any event, the knee disability has been indicated to be not associated with the service connected problems. 

VA treatment records have been reviewed, but fail to show that a right leg disability (aside from the right hip or the right knee) has been diagnosed.

As noted, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Here, the competent evidence has not shown the presence of a current right leg disability, aside from the Veteran's right hip and right knee disabilities; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a right leg disability is denied.
II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In August 2004, the Veteran filed a statement asserting that her right hip pain had gotten worse.  At the time the Veteran's claim was received, her bilateral hip disability was rated under Diagnostic Code 5024 based on arthritis, with a single 10 percent rating assigned for both hips.  During the course of the appeal, the RO split the bilateral hip rating into two separate ratings for right and left hip disabilities, effective January 30, 2009 (the date of a VA examination).   As such, the Board must consider whether staged ratings are warranted.  

Initially, the Veteran's hips were evaluated at 10 percent under diagnostic code 5010, based on a recognition of the pain she had reported experiencing.  Under this Diagnostic Code, arthritis, established by x-ray findings, is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's service connected bilateral hip disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255 (with a 20 percent rating assigned for the right hip and a 10 percent rating assigned for the left hip).  Diagnostic Code 5255 provides rating for impairment of the femur.  A 10 percent rating is assigned for malunion of the femur with slight knee or hip disability; a 20 percent rating is assigned for malunion of the femur with moderate knee or hip disability; and a 30 percent rating is assigned malunion of the femur with marked knee or hip disability.

Additionally, a 60 percent disability rating applies when there is fracture of the surgical neck of the femur with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  An 80 percent disability rating, the highest rating assignable under this code, contemplates fracture of shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

As an initial point, it is noted that the Veteran has not been shown to have ever fractured her femur, and there is no evidence of any false joint or nonunion as to contemplate a 60 or 80 percent rating.  Nevertheless, the Board considers the description of associated hip impairment to be the most appropriate (favorable) way to describe the Veteran's service connected bilateral hip disability.

Normal range of motion for the hip is flexion from 0-125 degrees and abduction from 0-45 degrees.

Other Diagnostic Codes also address the hip and thigh, and are therefore potentially applicable.  Specifically, under Diagnostic Code 5250, ratings are available for ankylosis, which is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  However, as will be discussed, the Veteran has consistently been able to demonstrate considerable motion in both hips, and no ankylosis has been shown by the evidence of record.  As such, this Diagnostic Code is not applicable. 

Ratings may also be provided under Diagnostic Code 5251 for limitation of extension of the thigh, under Diagnostic Code 5252 for limitation of flexion, or under Diagnostic Code 5253 for limitation of abduction.  These Diagnostic Codes will be discussed in greater detail below.
 
Increased rating earlier than January 30, 2009

As noted, the Veteran initially filed for an increased hip rating in August 2004.  She was provided a VA examination in October 2004 at which she reported pain and soreness in her hips.  While the symptoms occurred constantly, she acknowledged that the condition did not cause incapacitation.  She reported receiving physical therapy at the time of the examination, and it was noted that she had missed four days of work on account of hip problems.  The examiner indicated that the Veteran was moderately obese and stated that her hips appeared normal on physical examination.  Moreover, on range of motion testing, the Veteran demonstrated flexion to 90 degrees on the right (with pain at 90 degrees) and to 125 degrees on the left (with pain at 125 degrees).  She also demonstrated abduction to 40 degrees on the right (with pain at 40 degrees) and to 45 degrees on the left.  The examiner noted that pain had the major functional impact bilaterally, but that range of motion was not additionally limited by weakness, fatigability, and incoordination.  Motor testing and sensory testing were within normal limits, as was reflex testing in the lower extremities.  The examiner diagnosed a bilateral hip condition. 

Following the receipt of her claim for an increase, the Veteran was provided with a VA examination.  The chief complaint was pain, but even the Veteran acknowledged that the condition did not cause any incapacitation.  The hips appeared normal, the Veteran walked with a normal gait, and x-rays of the hips were found to be completely normal.  Range of motion testing showed slight limitation on the right, but the Veteran was able to demonstrate full, normal range of motion in her left hip.  As such, the only symptom that was noted was hip pain, but as described, the pain did not cause any incapacitation.  

The Board acknowledges that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R.  § 4.59.  However, here, the 10 percent rating that was assigned was intended to specifically address the complaints of hip pain, and specifically the functional limitation it caused in the Veteran's right hip.  

To the extent that the Veteran contends that a separate hip ratings are warranted, the fact remains that as discussed above, no left hip impairment was actually shown as a result of the "left hip condition" that had been service connected.  There was no arthritis on x-ray, and no limitation of motion, even considering pain, weakness, stiffness, fatigability, and lack of endurance. 

Moreover, even if the range of motion in the left hip was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, prior to January 2009, the evidence does not suggest that the Veteran experienced any functional limitation in his left hip.  
 
In reaching this conclusion, the Veteran's VA and private treatment records have also been reviewed, but there is no indication prior to January 2009 that her bilateral hip disability is more severe than what was described in the October 2004 VA examination report.

Additionally, the Board has closely reviewed the Veteran's statements.  In her notice of disagreement, the Veteran asserted that the pain in her right hip was constant.  In her substantive appeal, the Veteran asserted that her hip had not gotten better (although she did not specifically indicate that it had worsened since the October 2004 examination).  As such, neither statement describes any left hip impairment in any detail that would cause the Board to change its conclusion that separate compensable ratings were not warranted for the Veteran's bilateral hip disabilities prior to January 2009.  

As such, a hip rating in excess of 10 percent prior to January 2009 is denied.

Ratings in excess of 10 and 20 percent for a left and right hip disabilities

In a December 2009 rating decision, the RO split the Veteran's bilateral hip, assigning separate ratings for right and left hip disabilities, effective January 30, 2009 (the date of a VA examination).  The RO explained that the January 2009 VA examination had shown a progression of the hip disabilities to the extent that individual hip ratings were warranted.   
   
As noted, the Veteran's bilateral hip disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255 (with a 20 percent rating assigned for the right hip and a 10 percent rating assigned for the left hip).  Diagnostic Code 5255 provides rating for impairment of the femur.  A 10 percent rating is assigned for malunion of the femur with slight knee or hip disability; a 20 percent rating is assigned for malunion of the femur with moderate knee or hip disability; and a 30 percent rating is assigned malunion of the femur with marked knee or hip disability.

The words "mild," "moderate," and "marked" are not defined in the above rating criteria (making evaluation under this code complex).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Having reviewed the evidence of record, the Board concludes that the Veteran is appropriately rated with a 20 percent rating for her right hip and a 10 percent rating for her left hip.  

The Board acknowledges the Veteran's allegations of bilateral hip pain, although she has qualified that the right hip is worse (such as at her Board hearing in January 2011).  Her VA examination in 2009 confirmed tenderness and guarding in the left hip, but the Veteran still demonstrated 115 degrees of flexion with pain at 110 degrees.  On the right, the Veteran demonstrated flexion to 100 degrees (with pain at 95 degrees).  She also demonstrated abduction to 45 degrees on the right (with pain at 35 degrees) and to 40 degrees on the left (with pain at 38 degrees).  Moreover, the examiner noted that the Veteran was only additionally functionally limited by 5 degrees in either hip on account of factors such as pain, weakness, stiffness, fatigability, and lack of endurance.  X-rays continued to be with regard to both hips.

As noted, normal range of motion for the hip is flexion from 0-125 degrees and abduction from 0-45 degrees.  Therefore, the Veteran was shown in 2009 to have considerable range of motion in both hips.

The Veteran was also seen in April 2009 by a private doctor, P.H., who noted that she continued to run and to work, but was experiencing increased hip pain.  The doctor found that the Veteran had normal range of motion in both hips.  She was also neurologically intact to motor, sensory, and deep tendon testing in both lower extremities.

The Veteran was provided with a third VA examination in March 2011.  It was noted that she could walk 1/3 of a mile with comfort and could lift 25 pounds.  She was taking ibuprofen for her hip.  She had not received any surgeries, injections or physical therapy for her hips.  She did not use any cane, crutches, walkers or wheelchairs.  Physical examination showed the Veteran to be quite obese, but in no acute pain.  The Veteran walked without a limp and was able to walk on tiptoe and on her heels.  Range of motion testing was equal on both sides, with the Veteran demonstrating flexion to 105 degrees and abduction to 30 degrees.  The examiner added that range of motion testing was conducted three times, with no evidence of pain, weakness, stiffness, fatigability, or lack of endurance; and no additional limitation of motion with repetitive motion.  X-rays of the hips were normal bilaterally; but the examiner noted that there was some roughness of the cortical bone on the right side compared with the left side which corresponded to the area of tenderness that the Veteran was experiencing. 

The Veteran has testified that her right hip is worse than her left hip, and indeed, the range of motion in her right hip was generally less than that in the left hip.  Additionally, there was some suggestion of arthritis, or a rougher area, on the right side on radiologic testing.  As such, a higher rating is warranted for the right hip than is for the left.  That being said, the Veteran has consistently demonstrated considerable range of motion in both hips, even accounting for pain.  The Veteran had continued to work, and she was noted at her private appointment in 2009 to still be running.  It was noted in 2011 that the Veteran did not need any assistive devices and walked normally.  The Veteran was even able to walk on tiptoe and on her heels.  As described, in the Board's estimation, the evidence of record simply does not show moderate impairment of the left hip, or marked impairment of the right hip, with significant evidence against the current evaluation, let alone a higher evaluation. 

The Board has considered other rating codes, but no Diagnostic Code would provide a rating in excess of 20 percent for the right hip or 10 percent for the left hip.  For example, no ankylosis of either hip has been shown, so Diagnostic Code 5250 is inapplicable.  

Similarly, limitation of flexion of the thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5252 would also fail to provide for a rating in excess of 20 percent.  As noted, the Veteran has consistently demonstrated considerable hip motion.  Even the Veteran's private doctor found normal range of motion in the Veteran's hips in 2009.  The Veteran has also demonstrated full bilateral hip extension on each occasion range of motion was tested (2004, 2009, 2011).  Flexion has also been well in excess of 45 degrees, which is the limit for a 10 percent rating based on limitation of flexion.  For example, in 2004, the Veteran demonstrated flexion to 90 degrees on the right and to 125 degrees on the left; in January 2009, the Veteran demonstrated flexion to 100 degrees on the right (with pain at 95 degrees) and to 115 degrees on the left; and in 2011, she demonstrated flexion to 105 degrees bilaterally.  

There is also no indication that abduction of either of the Veteran's hips is limited to 10 degrees.  In fact, at her most limited in 2011, the Veteran still demonstrated abduction in both hips to 30 degrees.  There has been no indication that the Veteran is unable to cross her legs.  Similarly, the Veteran demonstrated rotation in excess of 15 degrees.  For example, even stopping motion where pain began, the Veteran had 40 degrees of external rotation and 18 degrees of internal rotation on the right and 50 degrees of external rotation and 25 degrees of internal rotation on the left at her 2009 VA examination; and on the 2011 examination, she had 25 degrees internal rotation and 40 degrees of external rotation bilaterally.  Moreover, repetitive motion did not diminish the range of motion.  As such, an increased rating is not warranted under Diagnostic Code 5253.

There is also no evidence of a flail joint in either hip, so Diagnostic Code 5254 is inapplicable. 

As described, the criteria for a higher schedular rating for either hip have not been met.  In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  However, as an initial point, the Veteran is already receiving at least the minimal amount for each hip.  Moreover, even when flexion was shown to be limited, the examiner noted that repetitive motion did not cause significant additional limitation of motion.  For example, at the most recent VA examination, the examiner stated that range of motion testing was conducted three times, with no evidence of pain, weakness, stiffness, fatigability, or lack of endurance; and no additional limitation of motion was seen with repetitive motion.  As such, the Board is satisfied that a rating in excess of 20 percent for the right hip and 10 percent for the left hip is not warranted based on functional limitation of motion.

As described, the criteria for a increased rating for either hip have not been met, and thus the Veteran's claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hips that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the ratings assigned.  Moreover, higher schedular ratings are available should the Veteran's bilateral hip disabilities become more severe.  As such, it would not be found that her hip disabilities met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, here, it appears that the Veteran is still working and she has not alleged that her hip disabilities preclude employment. Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected bilateral hip disabilities.
 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in August 2004 and February 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The February 2011 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Several private treatment records have been obtained, and the Veteran has not identified, or authorized VA to seek, any additional private treatment records.  To this end, the Veteran was informed in February 2011 that it was her ultimate responsibility to obtain any private treatment she was receiving; and she was provided with a form to authorize VA to obtain any additional records, but she failed to complete the form.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, VA treatment records and service treatment records have been obtained; and the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations to be thorough and adequate; and they provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disability claims.  Moreover, the Veteran has not alleged that any of her VA examinations have in any way been inadequate.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for a right leg disability, including as secondary to service-connected bilateral hip disabilities, is denied.  

A bilateral hip rating in excess of 10 percent, prior to January 2009, is denied.
 
A rating in excess of 20 percent for a right hip disability is denied.  

A rating in excess of 10 percent for a left hip disability is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


